DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply, filed on 12/03/2020, is acknowledged. Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation of “a drive system for the rotation of the rotor member in the barrel” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites the limitation of “the relation of the depth to the diameter” in 10th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “i.e. d:D is not more than 1:20” wherein the phrase “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
1 recites the limitation of “the relation of the pitch of the rotor member to the diameter of the rotor member” in 12th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “i.e. P:D is not more than 1:4” wherein the phrase “i.e.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites “preferably 80 to 85%,…”, wherein the phrase “preferably” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 13 recites the limitation of “L:D is in range of 2:1 to 4:1” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation the claim does not define “L” and it is not clear that the cited “L” is referring back to what claimed factor.
Claim 16 recites the limitation of “the projected area of the feed opening” in 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim(s) does not define “projected area for a feed opening”.
Claim 17 recites the limitation of “the feed opening” in 3rd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim(s) fails to define “feed opening”.
Claim 17 recites the limitation of “the extruder outlet end of the extruder” in 4th line. There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim(s) fails to define “an extruder outlet end of the extruder”
Claim 17 recites the limitation of “the drive system side of the extruder” in 14th line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, claim(s) fails to define “a drive system side of the extruder”.
Claim 17 recites the limitation “the first support part to the second support part” in 15th line.  There is insufficient antecedent basis for this 
Claim 18 recites the limitation of “the bearing housing of the extruder” in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim because prior to the cited limitation, the claim fails to define “a bearing housing of the extruder”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jack (US 6,080,346) in view of Kouno et al. (US 2013/0251927)
Jack (US ‘346) disclose extrusion apparatus comprising a die and a barrel screw feeder for delivering an organic polymer composition through the die wherein the product is passed via a twin-screw metered feeder into a barrel-and-screw extruder of which the screw is as illustrated in FIG. 1. A single-start screw, 24 pitches long (each pitch repeat distance P=32 mm and outside diameter D=32 mm), which is concluded that P/D=1, has threads of fixed land L=6 mm but variable thread depth TD and root diameter RD and rotates at 15 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Helically extending rows)]
    PNG
    media_image1.png
    92
    732
    media_image1.png
    Greyscale

[AltContent: textbox (Diameter of the rotor member)]
[AltContent: textbox (Feeding zone)]
[AltContent: arrow][AltContent: textbox (A barrel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cylindrical rotor member)]
    PNG
    media_image2.png
    259
    482
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Depth (TD))]
    PNG
    media_image3.png
    632
    369
    media_image3.png
    Greyscale


[AltContent: arrow]Therefore, as to claim 1, Jack (US ‘346) teaches a single-screw extruder, comprising a cylindrical rotor member having diameter and length and comprising a feeding zone, the rotor member arranged in a barrel, the cylindrical surface of the rotor member carrying projections arranged in helically extending rows, the helically extending rows of the rotor member having a pitch and depth in the feeding zone of the rotor member, wherein a relation of the depth (TD) to the diameter of the rotor member (RD), (TD/RD) is not more than 1:20, and that the relation of the pitch (P) of the rotor member to the diameter of the rotor member (D) (P/D) is not more than 1/4.
However, Jack (US ‘346) is silent that the extruder further comprising a drive system for the rotation of the rotor member in the barrel, as claimed in claim 1.
In the analogous art, Kouno et al. (US‘927) discloses a single shaft extruder 100 is provided with a hopper 110 capable of feeding a raw mixture; a screw 150 moving as well as plasticizing and mixing the resin mixture fed to the hopper 110 to obtain a resin composition and extruding this obtained resin composition in a fixed quantity; a cylinder 140 having an inner circumferential face 142 with a cylindrical inner face shape, in the cylinder the screw 150 being inserted rotatably; and a screw drive 170 rotating the screw 150 at a predetermined shear rate; and a nozzle part 160 provided with a discharge port 162 discharging the resin composition extruded by the screw 150. (See paragraph [0066])
Therefore, as to claim 1, Kouno et al. (US‘927) disclose an extruder comprising a drive system (170) for the rotation of the rotor member (152) in the barrel (140).
It would have been obvious for one of ordinary skill in the art, before the time of Applicant’s invention, to provide the extruder disclosed by Jack (US ‘346), with a motor for the rotation of the rotor member in the barrel in order to improve the workability of the apparats to efficiently control a rotation rate of the screw, as suggested by Kouno et al. (US‘927).
As to claim 2, Jack (US ‘346) discloses the projections of the rotor member realizes a screw thread comprising at least one screw flight and at least one screw channel between the at least one screw flight, the screw flight having the pitch and the screw channel having the depth.
As to claim 3, Jack (US ‘346) teaches the cavities arranged in the rotor member realize helically extending rows of plurality of separate cavities.
As to claim 4, Jack (US ‘346) discloses the projections arranged in the rotor member realize helically extending rows of plurality of discrete projections.
As to claim 5, Jack (US ‘346) teach the rotor member is hollow.
6, Jack (US ‘346) discloses the rotor member comprises a cylindrical channel, the diameter of which is at least 75%
As to claim 7, Jack (US ‘346) teaches TD/RD is in range of 1:300 to 1:20.
As to claim 8, Jack (US ‘346) discloses P/D is in range of 1/60 to 1/4.
As to claim 9, Jack (US ‘346) teaches CL . d < RD . 0.01, wherein CL=channel length measured in direction of length of the rotor member, d=channel depth measured in radial direction of the rotor member, and RD=cross-sectional area of the rotor member.
As to claim 10, Jack (US ‘346) discloses the barrel comprises barrel cavities and projections arranged in helically extending rows.
As to claim 11, Jack (US ‘346) teaches the barrel cavities and projections realize a screw thread comprising at least one barrel flight and at least one barrel channel between the at least one flight, the barrel flight having a barrel pitch and the barrel channel having a barrel depth.
As to claim 12, Jack (US ‘346) discloses the cavities arranged in the barrel realize helically extending rows of plurality of separate cavities.
As to claim 13, Jack (US ‘346) teaches the ratio of length of the rotor member to diameter of the cross-sectional diameter of the rotor member (L/D) is in range of 2:1 to 4:1.
As to claim 14, Jack (US ‘346) discloses the depth of the cavities and projections arranged on the surface of rotor is arranged to decrease after feed zone.
As to claim 15, Jack (US ‘346) teaches the barrel cavities and projections are not continuous, such that there are several cavities or grooves side by side.
As to claim 16, Jack (US ‘346) discloses the projected area of the feed opening is 15 cm.sup.2-150 cm.sup.2 per kilowatt of rotor motor power.
As to claim 17, Jack (US ‘346) teaches the barrel comprises a support structure being arranged outside of the barrel, the support structure comprising a first support part attached to the barrel between the feed opening and the extruder outlet end of the extruder, a second support part attached to 
As to claim 18, Jack (US ‘346) discloses there is an axial slot arranged between the feeding zone of the barrel and the bearing housing of the extruder for receiving material flowing from the feeding zone backwards.
Conclusion
Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakajima et al. (JP 7-100873) disclose a screw for injection molding machine comprising: a screw 1 has a screw groove 3 of substantially the same pitch P and its groove depth is gradually reduced in depth from a supply unit to a metering unit similarly to a conventional screw, and the flight width F of a flight 2 is set to a range of 0.3 to 0.5 times as large as the diameter D of the screw 1. Thus, although a depth of the groove 3 is of a size equivalent to that of a conventional screw, a staying amount of a molding material in a heating cylinder decreases and hence the staying time is shortened. Accordingly, a heat history scarcely affects the screw, and discoloring, decomposition of the material can be prevented. (See the abstract)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743                                                                                                                                                                                               	02/13/2021